DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.

Status of Claims
Claims 1-11 and 13-15 are pending. Claims 8-11 and 13-15 are withdrawn. Claims 1-7 are subject to examination on the merits.

Response to Amendments
Because the 10/14/2022 claim amendment is responsive, the claim objection and the 35 USC 112(a) rejections are withdrawn.
According to applicant, “path measurement signals” (as recited in claim 3) is related to the path travelled by a piston of the pump (see remarks at 9). Based on applicant’s assertion, Examiner withdraws the 35 USC 112(b) rejection of claim 3 for “path measurement signals.”
According to applicant—citing an article by Goetz Fuchslocher, “Pulse study: Willingness to pass on driving profile data” in Automobil Produktion (dated 9/28/2015)—“driving profile data” can include information such as “lengths of driven routes, latest destinations of a navigation system, data obtained via Bluetooth by a coupled mobile phone, and charging and discharging cycles of a starting battery for detecting driving and standing times.” Based on applicant’s assertion and citation, Examiner withdraws the 35 USC 112(b) rejection of claim 6 for “driving profile data.”
The other 112(b) rejections are withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any combination or modification of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant asserts that the prior art fails to teach limitations of the claims as amended (remarks at 13). Because those limitations are introduced through amendment, they are addressed in the art rejection below.
Applicant asserts that because FIRESTONE teaches hand-held wands, FIRESTONE’s washing installation is not “automatic” and “teaches away from the automatic washing installation recited in claim 1” (remarks at 13). This is not persuasive for several reasons. First, the term “automatic” is not defined in the specification. Second, if applicant intends to act as their own lexicographer and disavow the full scope of the claim term, applicant must do so clearly and unmistakably. See MPEP § 2111.01.IV. Third, it’s unclear what applicant means by “automatic,” especially given that the specification actually discloses the washing installation receives input from the user (see para. 0044, 0053).
Applicant asserts that “no signals are provided from the metering pump 124 to the control unit 120,” which is “clearly different from feeding sensor data for regulating the metering pump according to claim 1” (remarks at 13). This is not persuasive. The features upon which applicant relies (i.e., provide signal from metering pump to control unit) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993). Claim 1 merely recites “wherein the electronic circuit unit is configured to regulate the electronically regulatable metering pump depending on the sensor data,” wherein the recited “sensor data” refers back to an earlier-recited phrase “a first sensor unit for detecting sensor data, the first sensor unit including a first volume flow measuring device and being configured to measure a supply-side volume flow of the washing fluid.”
Applicant asserts that “the flow sensors 112, 118 are not the specific type of volume flow measuring devices in the meaning of claim 1” (remarks at 14). This is not persuasive for several reasons. First, this assertion is conclusory without evidentiary support. Applicant does not explain what “specific type” is being referred to and how it’s reflected in the claim language.  Second, the features upon which applicant relies (i.e., “specific type” of flow measuring devices) are not recited in the rejected claim(s). Third, the specification also does not explain the particular structures of the “volume flow measuring device” that makes it a “specific type” of flow measuring devices; this could raise potential 35 USC 112 issues.
Applicant asserts that FIRESTONE’s chemical pump 206 “is not designed as a precision metering pump” (remarks at 14). First, the features upon which applicant relies (i.e., “precision metering pump”) are not recited in the rejected claim(s). Second, although FIRESTONE states that “it is not necessary that the chemical pump 206 be a precision metering pump” (para. 0031), chemical pump 206 can nonetheless be a precision metering pump, because FIRESTONE already teaches using a precision metering pump (see para. 0013, 0026) and teaches that various modifications can be made to its inventions (para. 0037).
Applicant asserts that FIRESTONE’s precision metering pump 124 is not “electronically regulatable” because an operator provides the set point, which is “clearly different from calculating the volume flow of the additive from process data of the at least one electronically regulatable metering pump, as recited in claim 1” (remarks at 14). This is not persuasive for several reasons. First, because precision metering pump 124 is controlled by control unit 120 (see FIRESTONE at para. 0026), it’s considered “electronically regulatable.” Second, the term “electronically regulatable” is not defined in the specification. Third, if applicant intends to act as their own lexicographer and disavow the full scope of the claim term, applicant must do so clearly and unmistakably. See MPEP § 2111.01.IV.
Applicant’s arguments regarding FALBAUM are not persuasive or relevant, because FALBAUM was merely used to show that a car wash system can comprise a plurality of controllers, wherein one or more controllers may be dedicated to a particular component (see 7/14/2022 Final Action at para. 0031-32). Thus, Applicant’s arguments about FALBAUM are not directed to the actual positions taken in the art rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the at least one electronically regulatable metering pump” on pg. 3 line 4-5. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites “the at least one of the metering pump capacity and the volume flow of the additive delivered by the electronically regulatable metering pump” on pg. 4 line 4-6. There is insufficient antecedent basis for this limitation in the claim. Claim 3 earlier recites “at least one of a metering pump capacity, the volume flow of the additive delivered by the electronically regulatable metering pump, error status messages, temperature signals, pressure signals, and path measurement signals.”
Claim 3 recites three phrases:
(1) “wherein the metering pump-related operating data include at least one of a metering pump capacity, the volume flow of the additive delivered by the electronically regulatable metering pump, error status messages, temperature signals, pressure signals, and path measurement signals”;
(2) “the electronic circuit unit being configured to receive at least one of the metering pump-related operating state data, the error status messages, the temperature signals, the pressure signals, and the path measurement signals”;
(3) “the metering pump-related operating state data representing the at least one of the metering pump capacity and the volume flow of the additive delivered by the electronically regulatable metering pump.”
First, it’s unclear how phrase (1) and phrase (3) are different. Moreover, it’s unclear how the words “include” and “representing” are different in the context of this claim. Second, in phrase (2), the terms “the error status messages, the temperature signals, the pressure signals, and the path measurement signals” appears to be redundant, because phrase (1) already recites that the metering pump-related operating data include at least one of a metering pump capacity, the volume flow of the additive, error status messages, temperature signals, pressure signals, and path measurement signals. Clarification is requested.
Claims 2 and 4-7 are rejected because they depend on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over FIRESTONE (US PGPUB 20030127534, cited in 1/10/2020 IDS), in view of FALBAUM (US PGPUB 20100272916) and AUER (US PGPUB 20150217310, cited in 1/10/2020 IDS).
Regarding claim 1, FIRESTONE teaches an automatic washing installation for vehicles (vehicle washing system, abstract, para. 0001, fig. 1-3; each of embodiments 100 and 200 can be used with gantry 14 or spray wand 18, para. 0030, the two embodiments are merely examples and various modifications and alterations can be made to them, para. 0036-37).
FIRESTONE’s automatic washing installation comprises: 
a supply connection (unlabeled supply pipe connected to water source 110, see fig. 2-3) for supplying a washing fluid (supplying water, para. 0025, 0031, fig. 2-3); 
a first sensor unit (water flow sensor 112, fig. 2, water flow sensor 204, fig. 3; the two sensors are similar, para. 0031) for detecting sensor data, the first sensor unit including a first volume flow measuring device (water flow sensor 112 determines the quantity of water supplied, para. 0025; water flow sensor 204 is similar, para. 0031) and being configured to measure a supply-side volume flow of the washing fluid (each water flow sensor, which measures quantity of water, is positioned at the supply side of water source 110, see fig. 2-3); 
a storage container (chemical storage tank 116, fig. 2-3, chemical storage tank 116a, fig. 3; the tanks are repetitive iterations, para. 0033, fig. 3) for storing an additive (chemicals 114), wherein the additive is admixed with the washing fluid outside the storage container (chemicals 114 and water 109 are mixed outside tank 116, see fig. 2-3, para. 0025-26, 0032-33; similar teaching for chemical 114a stored in tank 116a, see para. 0033, fig. 3); 
an electronically regulatable metering pump (metering pump 124 under the control of control unit 120, para. 0026, abstract, fig. 2) to deliver a volume flow of the additive from the storage container (metering pump 124 meters the exact amount of chemical 114 to be added to water 109, para. 0026); and 
an electronic circuit unit (control unit 120, fig. 2-3, abstract, para. 0025; control unit 120 can be a personal computer having Proportional, Integral, Derivative (“PID”) algorithm, para. 0025-26, claims 10, 19).
FIRESTONE’s electronic circuit unit (control unit 120, which can be a personal computer) inherently has an interface for detecting a desired application concentration of the additive in the washing fluid, for several reasons. First, FIRESTONE teaches that the PID algorithm in control unit 120 has a preselected set point, which is the desired chemical/water ratio (corresponding to “desired application concentration of the additive in the washing fluid”), as input by an operator (para. 0026). Because the operator inputs the desired chemical/water ratio into control unit 120, control unit 120 inherently has an interface for receiving such input. Second, FIRESTONE teaches control unit 120 can be a personal computer (as explained above), which conventionally has an interface for receiving inputs from the user.
FIRESTONE also teaches wherein the electronic circuit unit (control unit 120) is configured to regulate the electronically regulatable metering pump (metering pump 124) depending on sensor data (under the control of control unit 120, metering pump 124 meters an amount of chemical 114 in response to flow of water 109 as measured by water flow sensor 112, para. 0026; control unit 120 uses flow of water, as measured by water flow sensor 112 or 204, to control the metering apparatus to control the quantity of chemical 114 being dispensed, para. 0035), in that a desired specification for the electronically regulatable metering pump is calculated (metering pump 124 meters the exact amount of chemical 114 to be added, para. 0026; control unit 120 calculates the quantity of chemical 114 to be added, para. 0035) such that by a volume flow ratio between a measured volume flow of the washing fluid (flow of water measured by water flow sensor, as explained above) and the volume flow of the additive delivered by the electronically regulatable metering pump (amount of chemical 114 metered by metering pump 124, as explained above), the desired application concentration is achieved (achieving the preselected set point, which is the desired chemical/water ratio, para. 0026; achieving the predetermined desired concentration of chemical in water, para. 0035) for feeding into operating assemblies of the automatic washing installation (deliver the chemical/water mixture to gantry 14 or spray wand 18, fig. 1-3, abstract, para. 0010, 0028, 0030, 0038).
FIRESTONE does not explicitly teach:
a controller that’s separate from the electronic circuit unit and configured to control the electronically regulatable metering pump;
“wherein the volume flow of the additive is calculated from process data of the at least one electronically regulatable metering pump.”
FALBAUM teaches a car wash system (abstract, fig. 1-3), just like the present application; thus FALBAUM is analogous. FALBAUM teaches that the car wash system can have a plurality of controllers, wherein one or more controllers may be dedicated to a particular component of the car wash system (para. 0052), including the pump. For example, the car wash system may have a main/first processor 40 and a second processor 50, wherein second processor 50 may control pump 66 (para. 0073, fig. 3). As another example, second processor 50 may not directly control pump 66, but may communicate instructions to a third processor that directly controls application device 28 (which includes pump 66) (see para. 0074).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify FIRESTONE to have a local or dedicated controller for controlling the electronically regulatable metering pump, with reasonable expectation of controlling the pump, for several reasons. First, duplication of parts is considered obvious, see MPEP § 2144.04.VI.B., and FIRESTONE already teaches a controller for controlling components of the vehicle washing system (including the pump). Second, it’s well known in the art to have a plurality of controllers in a car wash system, wherein the pump is controlled by a local or dedicated controller (see FALBAUM). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Here, a local or dedicated controller, as incorporated, would perform the same function as before (e.g., controlling a component of the car wash system, such as the pump), thus yielding predictable results.
AUER teaches a washing installation for vehicles (see abstract, para. 0027), just like the present application; thus AUER is analogous. AUER teaches the washing installation comprises an electronically regulatable metering pump (metering pump 2, see abstract, fig. 1, para. 0031) for delivering a volume flow of additive (additive 3, see fig. 1, para. 0027). AUER teaches the metering pump is controlled by a controller (control unit 4, see fig. 1, para. 0031). AUER teaches the volume flow of the additive is calculated from process data of the electronically regulatable metering pump (see para. 0035, the actual metering capacity of the metering pump 2 can be determined by the pump’s stroke count).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of FIRESTONE and FALBAUM such that the volume flow of the additive is calculated from process data of the at least one electronically regulatable metering pump, with reasonable expectation of delivering additive. It’s well known in the art that the volume flow of the additive can be calculated from process data of the electronically regulatable metering pump (see AUER). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.
Lastly, the phrase “wherein the volume flow of the additive is calculated from process data of the at least one electronically regulatable metering pump” is interpreted as intended use, because it’s directed to how the pump is used without imposing any structural limitation on the claimed washing installation. As explained above, the automatic washing installation (as taught by the combination of FIRESTONE, FALBAUM, and AUER) is structurally fully capable of performing the recited function(s).
Regarding claim 2, the combination of FIRESTONE, FALBAUM, and AUER teaches the automatic washing installation as claimed in claim 1.
The combination does not explicitly teach: “a valve assembly engaged with the supply of washing fluid, configured to adapt the volume flow of the washing fluid, and controlled by the electronic circuit unit.”
But FIRESTONE already teaches a valve assembly (valve 208) engaged with a supply of chemical 114 (fig. 3, para. 0031), configured to adapt the volume flow of the chemical (valve 208 meters the flow of chemical 114, para. 0031), and controlled by the electronic circuit unit (valve 208 is under control of control unit 120, para. 0031, fig. 3).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of FIRESTONE, FALBAUM, and AUER to incorporate a valve assembly engaged with a supply of washing fluid (e.g., water) and controlled and/or regulated by the electronic circuit unit (e.g., control unit 120), with reasonable expectation of adapting the volume flow of the washing fluid. It’s already well known in the art that a vehicle washing system can have a valve assembly engaged with a supply of liquid and controlled and/or regulated by the electronic circuit unit, wherein the valve assembly is for adapting the volume flow of the washing fluid (see FIRESTONE). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. Here, such valve assembly as incorporated would perform the same function as before (e.g., control the flow of a liquid), thus yielding predictable results.
Regarding claim 3, the combination of FIRESTONE, FALBAUM, and AUER teaches the automatic washing installation as claimed in claim 1. 
FIRESTONE teaches a second sensor unit (chemical flow sensor 118, fig. 2; chemical flow sensors 210, 210a, fig. 3, which are similar to chemical flow sensor 118, para. 0031; see also claims 2, 23, 25). FIRESTONE teaches the second sensor unit is configured to detect metering pump-related operating state data, wherein the metering pump-related operating state data include a volume flow of the additive delivered by the electronically regulatable metering pump (see fig. 2-3, para. 0025, 0031). 
FIRESTONE also teaches the electronic circuit unit (control unit 120) configured to receive the metering pump-related operating state data, the metering pump-related operating state data representing the volume flow of the additive delivered by the electronically regulatable metering pump (measuring the flow of chemical 114, para. 0025, 0031, 0035, claims 2, 23, 25; chemical 114 is delivered by metering pump 124, as explained above).
Regarding claim 4, the combination of FIRESTONE, FALBAUM, and AUER teaches the automatic washing installation as claimed in claim 1. FIRESTONE teaches a distributor valve assembly (a plurality of spray wands 18, each having a pump and a valve, see fig. 2, para. 0023; a gantry 14, fig. 1, 3, para. 0030) for selectively feeding into selected operating assemblies (each spray wand can be selectively turned on or off, para. 0023; the gantry can have a plurality of independently operating spray heads, para. 0030) of the automatic washing installation (vehicle washing system) and in particular into selected spray nozzles of a spraying system (as explained above, each spray wand can be selectively turned on or off, and the gantry’s spray heads can be independently operated).
The phrase 
wherein the washing fluid with the desired application concentration of the additive provided by the electronically regulatable metering pump is distributed via a distributor valve assembly for selectively feeding into selected operating assemblies of said operating assemblies of the automatic washing installation and into selected spray nozzles of a spraying system in a dedicated manner for each process step of the automatic washing installation
is interpreted as intended use, because it’s directed to how the mixture of additive and washing fluid is used without imposing any structural limitation on the claimed washing installation. In the combination of FIRESTONE, FALBAUM, and AUER, the distributor valve assembly is structurally fully capable of performing the recited function, as explained above.
Regarding claim 5, the combination of FIRESTONE, FALBAUM, and AUER teaches the automatic washing installation as claimed in claim 1.

    PNG
    media_image1.png
    540
    447
    media_image1.png
    Greyscale

FIRESTONE teaches the electronic circuit unit (control unit 120) comprises: 
an input interface (points A, B & D in annotated fig. 2 above) to detect measured sensor data of at least one volume flow measuring device (flow sensor 112 and flow sensor 118 are connected to control unit 120 via points A and B, respectively, see annotated fig. 2); 
the interface for detecting the desired application concentration of the additive in the washing fluid (as explained above); and 
an output interface (point C in annotated fig. 2 above) to output the desired specification for regulating the electronically regulatable metering pump (metering pump 124 is connected to control unit 120 via point C, see annotated fig. 2).  
Regarding claim 6, the combination of FIRESTONE, FALBAUM, and AUER teaches the automatic washing installation as claimed in claim 5. FIRESTONE teaches the input interface (points A, B & D in annotated fig. 2 above) is further configured to detect additional sensor data (level sensor 126 is connected to control unit 120 via point D, see annotated fig. 2).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of FIRESTONE, FALBAUM, and AUER (as applied to claim 1), in view of DETRICK (US PGPUB 20130239992).
Regarding claim 7, the combination of FIRESTONE, FALBAUM, and AUER teaches the automatic washing installation as claimed in claim 1.
The combination does not explicitly teach: “wherein the first sensor unit of the automatic washing installation further includes a first pressure measuring device.”
DETRICK teaches a vehicle wash system (e.g., fig. 1 & 5), just like the present application; thus DETRICK is analogous. 

    PNG
    media_image2.png
    546
    801
    media_image2.png
    Greyscale

DETRICK teaches: a supply connection (water supply 152, fig. 5) for supplying a washing fluid; a first sensor unit for detecting sensor data which is formed as a volume flow measuring device (flow sensor 160, fig. 5); a storage container (chemical tank 156, fig. 5) for an additive to be admixed with the washing fluid; an electronically regulatable metering pump (metering pump 158, fig. 5) to deliver a volume flow of the additive from the storage container (from chemical tank 156); and an electronic circuit unit (controllers 130, 134, fig. 5). DETRICK further teaches a pressure measuring device (pressure sensor 154 on the water supply line 152, fig. 5, para. 0095) for measuring the pressure of the water used for washing.
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of FIRESTONE, FALBAUM, and AUER to incorporate a pressure measuring device (e.g., pressure sensor), with reasonable expectation of measuring the pressure of washing fluid (e.g., water). It’s well known in the art that a vehicle washing system can have a pressure sensor for measuring the pressure of the water used for washing (see DETRICK). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. Here, such pressure sensor as incorporated would perform the same function as before (e.g., monitoring water pressure), thus yielding predictable results. Indeed, FIRESTONE already teaches supplying the water under pressure (see para. 0014, 0031, claim 29). In the resulting combination of FIRESTONE, FALBAUM, AUER, and DETRICK, the water flow sensor and the pressure sensor can be considered as components of the first sensor unit, because they both serve to monitor the water supply.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422. The examiner can normally be reached M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.Z.Z./Examiner, Art Unit 1714 
                                                                                                                                                                                                     /NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714